Citation Nr: 1043164	
Decision Date: 11/17/10    Archive Date: 11/24/10

DOCKET NO.  06-18 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina



THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder.  

2.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1964 to November 
1968 and from April 1969 to June 1973.  However, the Veteran's 
service personnel records show that he was discharged for other 
than honorable conditions for the period from June 1970 to June 
1973.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from October 2005 and May 2006 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied the benefits sought 
on appeal.  

The Board notes that the October 2005 rating decision also denied 
service connection for bipolar disorder and posttraumatic stress 
disorder (PTSD).  The Veteran submitted a timely notice of 
disagreement with respect to the issues, and the RO issued a 
statement of the case (SOC) in May 2006.  However, the Veteran 
did not submit a substantive appeal for these particular issues 
following the issuance of the SOC.  In fact, the Veteran only 
discussed a bilateral knee disorder in his May 2006 VA Form 9. 
See 38 C.F.R. § 20.202.  Moreover, the RO later granted service 
connection for PTSD in a December 2009 rating decision.  
Accordingly, the issues of entitlement to service connection for 
bipolar disorder and PTSD no longer remain in appellate status, 
and no further consideration is required.

A hearing was held on May 27, 2010, in Winston-Salem, North 
Carolina before the undersigned Acting Veterans Law Judge, who 
was designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the 
determination in this case.  A transcript of the hearing 
testimony is in the claims file.

The Board also notes that the Veteran submitted 
correspondence in February 2010 with respect to the 
payment start dates as listed in an accompanying letter 
with the December 2009 rating decision.  However, that 
matter is not currently before the Board because it has 
not been prepared for appellate review.  Accordingly, that 
matter is referred to the RO for appropriate action.

The issue of entitlement to service connection for hypertension 
will be addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  The Veteran has not been shown to have a bilateral knee 
disorder that manifested in service or within one year thereafter 
or that is causally or etiologically related to his military 
service.  


CONCLUSION OF LAW

A bilateral knee disorder was not incurred in or aggravated by 
active service and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.   38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and, (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) Veteran status; 2) 
existence of a disability; 3) a connection between the Veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and                 
38 C.F.R. § 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is necessary 
to substantiate the elements of the claim as reasonably 
contemplated by the application.  Additionally, this notice must 
include notice that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  

In this case, the Board finds that VA's duty to notify was 
satisfied.  In particular, the RO provided the appellant with 
notice in August 2005, prior to the initial decision on the claim 
in October 2005, as well as in April 2009.  Therefore, the timing 
requirement of the notice as set forth in Pelegrini has been met 
and to decide the appeal would not be prejudicial to the 
claimant. 

Moreover, the requirements with respect to the content of the 
notice were met in this case.  Specifically, the August 2005 and 
April 2009 letters informed him of the evidence necessary to 
substantiate a claim for service connection and the division of 
responsibilities in obtaining such evidence.  

The April 2009 letter also informed the Veteran that a disability 
rating was assigned when a disability was determined to be 
service-connected and that such a rating could be changed if 
there were changes in his condition.  The letter further 
explained how disability ratings and effective dates were 
determined.  Following the issuance of that letter, the RO 
readjudicated the Veteran's claim for service connection in a 
December 2009 rating decision.  Thus, VA cured any defect in the 
notice before the case was transferred to the Board on appeal, 
and no prejudice to the appellant will result in proceeding with 
the issuance of a final decision. Prickett v. Nicholson, 20 Vet. 
App. 370, 377- 78 (2006) (VA cured failure to afford statutory 
notice to claimant prior to initial rating decision by issuing 
notification letter after decision and readjudicating claim and 
notifying claimant of such readjudication in the statement of the 
case).  Moreover, the Board concludes below that the Veteran is 
not entitled to service connection for a bilateral knee disorder.  
Thus, any questions as to the disability rating or appropriate 
effective date to be assigned are rendered moot.

Additionally, the statement of the case (SOC) and the 
supplemental statements of the case (SSOC) notified the Veteran 
of the reasons for the denial of his application and, in so 
doing, informed him of the evidence that was needed to 
substantiate his claim.  The Board does recognize that the most 
recent SSOC with respect to the issue on appeal was issued in 
October 2008.  Following the October 2008 SSOC, additional 
evidence was obtained, which included VA examination reports, VA 
treatment records, and Social Security Administration records.  
Generally, in such a situation, the law requires that the RO 
initially consider the evidence, readjudicate the claim, and 
issue an appropriate supplemental statement of the case (SSOC). 
See 38 C.F.R. § 19.37 (2009).  However, the Board observes that 
the Veteran's claim for service connection for a bilateral knee 
disorder was readjudicated in a December 2009 rating decision, 
which confirmed and continued the denial.  In so doing, the RO 
reviewed the claims file, including the additional evidence 
received since the October 2008 SSOC.  Therefore, the Board finds 
that a remand for consideration of the additional evidence is not 
required because the evidence has been considered by the RO in 
the December 2009 rating decision.  A remand would serve no 
useful purpose under these circumstances. See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, blind 
adherence in the face of overwhelming evidence in support of the 
result in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no benefit 
flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily imposing 
burdens on VA with no benefit flowing to the veteran are to be 
avoided); cf. Brady v. Brown, 4 Vet. App. 203, 207 (1993) (a 
remand is unnecessary even where there is error on the part of 
VA, where such error was not ultimately prejudicial to the 
veteran's claim).

VA has also fulfilled its duty to assist the Veteran by obtaining 
all identified and available evidence needed to substantiate the 
claim for service connection for a bilateral knee disorder, 
including the Veteran's service treatment and personnel records, 
VA treatment records, and records from the Social Security 
Administration.  The Veteran has not identified any other 
outstanding records that are pertinent to his claim for service 
connection for a bilateral knee disorder.

The Veteran was also afforded VA examinations in September 2007 
and November 2009.   When VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  The Board finds that the VA examinations 
obtained in this case are more than adequate, as the examiners 
performed physical examinations, reviewed the clinical history 
and the claims file, and provided opinions with supporting 
rationales.  For these reasons, the Board concludes that VA has 
fulfilled the duty to assist the Veteran in this case.

The Board concludes the Veteran was provided the opportunity to 
meaningfully participate in the adjudication of his claim and did 
in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 
(2007).  Hence, there is no error or issue that precludes the 
Board from addressing the merits of this appeal.




LAW AND ANALYSIS

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110.  That an injury or disease occurred in service is not 
enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Service connection may also 
be granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for a disorder, 
there must be (1) competent evidence of the current existence of 
the disability for which service connection is being claimed; (2) 
competent evidence of a disease contracted, an injury suffered, 
or an event witnessed or experienced in active service; and 
(3) competent evidence of a nexus or connection between the 
disease, injury, or event in service and the current disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); 
cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, 
medical evidence is required to meet the requirement that the 
evidence be "competent."  However, when a condition may be 
diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  Barr v. Nicholson, 
21 Vet. App. 303, 309 (2007).

In this case, the Veteran contends that his current bilateral 
knee disorder is related to active service.  Specifically, he has 
asserted that he served as a parachutist during his first period 
of active service and that the jumps caused numerous knee 
sprains.  He has stated that he has experienced chronic knee pain 
since his separation from service.    

The Veteran's DD Form 214 shows that he was awarded a Parachutist 
Badge for his period of active service from November 1964 to 
November 1968.  However, the service treatment records, including 
the subsequent period of active service, are completely negative 
for any complaints, treatment, or diagnosis of bilateral knee 
pain.  In fact, the November 1968 separation examination report 
shows that the Veteran's lower extremities were clinically 
evaluated as normal.  He also denied having a medical history of 
a "trick" or locked knee, swollen or painful joints, or any 
bone, joint, or other deformity at that time.  In addition, a 
subsequent examination report completed in April 1969 shows that 
a clinical evaluation found the Veteran's lower extremities to be 
normal, and the Veteran once denied experiencing a "trick" or 
locked knee, swollen or painful joints, and any bone, joint, or 
other deformity.  The remainder of his service treatment records 
are completely absent for any complaints, treatment, or diagnosis 
related to his knees.  

The Board recognizes the Veteran's contention that he has 
experienced bilateral knee pain since active service and was 
first treated in the 1980s.  However, the first objective 
evidence of any knee problems is in the 1990s, which would have 
been more than 20 years after the Veteran's separation from 
active service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).

In addition to the lack of evidence of a bilateral knee disorder 
disorder during active service or for years after separation from 
service, there is no medical evidence relating the Veteran's 
current bilateral knee disorder to active service.  In this 
regard, the Veteran was afforded a VA examination in September 
2007 during which he reported that he strained his knees on 
numerous occasions while on active duty.  He stated that he was 
treated in the Battalion Aid Station and given some Propoxyphene 
and an ace wrap and usually returned to duty.  The Veteran 
indicated that, upon his separation from the military, he had 
progressive worsening both in terms of intensity and frequency of 
intermittent bilateral knee pain.  He began treatment at various 
clinics in the mid 1980s and received corticosteroid injections.  
The Veteran later underwent a right knee arthrotomy in the mid 
1990s and underwent a right knee total knee arthroplasty in 2006.  
The examiner assessed him as having bilateral knee degenerative 
joint disease; status post right total knee arthroplasty, 
September 2006.  The examiner opined, based on a review of the 
physical examination, history, service treatment records, and 
claims file, that it was less than likely that the Veteran's 
current bilateral knee symptoms and conditions were related to 
active service.  In so doing, he noted that the Veteran denied 
having any knee symptoms in April 1969 and that no knee 
conditions were found.  The examiner also observed that no knee 
symptoms or conditions were identified on reenlistment in June 
1970.  The examiner further opined that it was more than likely 
that the Veteran's current bilateral knee conditions and symptoms 
were related to chronic degenerative changes as the result of 
aging and a genetic predisposition for osteoarthritic conditions.  

The Veteran was also afforded a VA examination in November 2009.  
The examiner acknowledged that the Veteran did earn a Parachutist 
Badge, and therefore, it was conceded that he performed jumps.  
However, the examiner opined that the Veteran's current bilateral 
knee degenerative joint disease was not caused by or aggravated 
by military service.  The rationale provided was that there were 
no complaints of bilateral knee pain documented during the 
Veteran's military service and on his discharge examinations.  
The examiner also noted that there was no continuity of care 
documented for many years.  

There is no medical evidence of record otherwise relating the 
Veteran's current bilateral knee disorder to active service.  

The only evidence relating a current bilateral knee disorder to 
active service is the Veteran's personal statements.  The Board 
acknowledges that lay assertions may serve to support a claim for 
service connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of disability 
subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 
3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  However, in this case, the 
Veteran is not providing statements related to a simple diagnosis 
or symptomatology, but is instead rendering an opinion as to the 
etiology of his bilateral knee disorder.  Where a determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required.  See Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  There is no indication in the record 
that the Veteran is a physician or other health care 
professional.  Therefore, as a layperson, he is not competent to 
provide evidence that requires medical knowledge because he lacks 
the requisite professional medical training, certification and 
expertise to present opinions regarding diagnosis and etiology.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 
Voerth v. West, 13 Vet. App. 117, 119 (1999) (unsupported by 
medical evidence, a claimant's personal belief, no matter how 
sincere, is not probative of a nexus to service).  Therefore, the 
Veteran's statements regarding etiology do not constitute 
competent medical evidence on which the Board can make a service 
connection determination.

The Board also acknowledges that the Veteran stated that he 
injured his knees during active service due to his military 
duties as a parachutist and that he continued to experience knee 
pain until the present.  See hearing transcript.  The Board 
recognizes that the Veteran is competent to report observable 
symptoms.  While lay persons are generally not competent to offer 
evidence which requires medical knowledge, such as opinions 
regarding medical causation or a diagnosis, they may provide 
competent testimony as to visible symptoms and manifestations of 
a disorder.  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. 
App. 303 (2007); Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 
2006); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  A 
Veteran can attest to factual matters of which he had first-hand 
knowledge, e.g., experiencing pain in service, reporting to sick 
call, being placed on limited duty, and undergoing physical 
therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).

The Federal Circuit has held that lay evidence is one type of 
evidence that must be considered and competent lay evidence can 
be sufficient in and of itself.  The Board, however, retains the 
discretion to make credibility determinations and otherwise weigh 
the evidence submitted, including lay evidence.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno v. 
Brown, 6 Vet. App. 465 (1994) (distinguishing between competency 
("a legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going to 
the probative value of the evidence to be made after the evidence 
has been admitted")); see also Barr v. Nicholson, 21 Vet. App. 
303 (2007).

In this case, as previously noted, the Veteran is not competent 
to opine as to the etiology of a disorder.  However, the Board 
finds that he is competent to state that he has had knee problems 
since service.  Nevertheless, the Board finds that the Veteran is 
not credible with respect to his contentions that his disability 
has existed since active service.  Contrary to the Veteran's 
assertions that he has been symptomatic since his separation from 
service, the November 1968 separation examination report shows 
that the Veteran's lower extremities were clinically evaluated as 
normal, and he denied experiencing a "trick" or locked knee, 
swollen or painful joints, and any bone, joint, or other 
deformity.  In April 1969, the Veteran's lower extremities were 
once again found to be normal, and he further denied having a 
medical history of a "trick" or locked knee, swollen or painful 
joints, and any bone, joint, or other deformity.  The subsequent 
service treatment records are completely negative for any 
documentation, notation, or complaint related to the Veteran's 
knees.  Thus, the allegations of the Veteran are inconsistent 
with the contemporaneous record. Curry v. Brown, 7 Vet. App. 59, 
68 (1994) (holding that contemporaneous evidence has greater 
probative value than subsequently reported history).  In 
addition, there is no documentation of any complaints, treatment, 
or diagnosis of a knee disorder until the 1990s, which would have 
been more than 20 years after the Veteran's separation from 
active service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).  

The Board does recognize that the absence of any corroborating 
medical evidence supporting the Veteran's assertions, in and of 
itself, does not render his statements incredible, such absence 
is for consideration in determining credibility.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the 
absence of contemporaneous medical documentation may go to the 
credibility and weight of Veteran's lay testimony, but the lack 
of such evidence does not, in and of itself, render the lay 
testimony incredible).  However, there is affirmative evidence 
showing that he did not have knee problems in service.  Indeed, 
as previously discussed, clinical evaluations did not reveal any 
knee disorders, and the Veteran himself made statements denying 
that he had knee problems as that time.  Moreover, the provisions 
concerning continuity of symptomatology do not relieve the 
requirement that there be some evidence of a nexus to service.  
For service connection to be established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  See Savage v. Gober, 
10 Vet. App. 488, 495-98 (1997).

In this case, no medical professional has ever linked any current 
knee disorder to the Veteran's active service, including his 
parachutist duties.  Indeed, the medical evidence of record shows 
otherwise.  As noted above, the September 2007 VA examiner opined 
that the Veteran's current bilateral knee conditions were more 
than likely related to chronic degenerative changes as result of 
aging and a genetic predisposition for osteoarthritic conditions.  
In addition, the November 2009 VA examiner acknowledged the 
Veteran's parachutist badge and that the Veteran performed jumps 
in service.  However, the examiner noted that the Veteran's 
bilateral knee degenerative joint disease was not caused by 
military service, as there were no complaints in service and no 
continuity of care for many years.  Thus, the Veteran's 
contentions are inconsistent with the objective medical evidence 
of record.  Simply stated, the Board finds that the service 
treatment records (containing no complaints of knee pain) and 
post-service medical records (containing medical evidence that 
the Veteran's bilateral knee disorder was not incurred or 
aggravated during service) outweigh the Veteran's contentions.  
Thus, the Board concludes that the Veteran did not have a chronic 
bilateral knee disorder since active service.   

Finally, where a Veteran served continuously for ninety (90) days 
or more during a period of war, or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease during 
the period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.              38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2010).  In this case, there is no evidence of arthritis within 
one year of service to a compensable degree.  Therefore, 
presumptive service connection is not warranted.

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service connection 
for a bilateral knee disorder.  Because the preponderance of the 
evidence is against the Veteran's claim, the benefit of the doubt 
provision does not apply.  Therefore, the Board concludes that 
service connection for a bilateral knee disorder is not 
warranted.  See 38 U.S.C.A.                § 5107(b) (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).


ORDER

Service connection for a bilateral knee disorder is denied.  


REMAND

Reason for Remand:  To provide the Veteran a VA examination.  

As discussed above, the law provides that VA shall make 
reasonable efforts to notify a claimant of the evidence necessary 
to substantiate a claim and requires the VA to assist a claimant 
in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2010).  Such assistance includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is necessary 
to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2010).

In this case, the Veteran has contended that his current 
hypertension is related to his service-connected diabetes 
mellitus.  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was either 
(a) proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (en banc).  

The Veteran was afforded VA examinations in April 2006 and 
November 2009.  The April 2006 VA examiner opined that the 
Veteran's hypertension was less likely than not related to 
diabetes because his high blood pressure was diagnosed around the 
same time as his diabetes mellitus.  Similarly, the November 2009 
VA examiner opined that the Veteran's hypertension was not caused 
by diabetes mellitus, as there was simultaneous onset of the 
hypertension with diabetes mellitus.  However, the examiners did 
not provide an opinion as to whether the Veteran's hypertension 
was permanently aggravated by his service-connected diabetes 
mellitus.  

When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As 
the aforementioned VA examiners did not address whether the 
Veteran's hypertension may have been aggravated by his service-
connected diabetes mellitus, the Board finds that an additional 
VA examination and medical opinion are necessary for determining 
the nature and etiology of any hypertension that may be present.  

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal and to ensure due process, it is 
the Board's opinion that further development of the case is 
necessary.  Accordingly, the case is REMANDED for the following 
action:

1.  The Veteran should be afforded a VA 
examination to determine the nature and 
etiology of any hypertension that may be 
present.  Any and all studies, tests, and 
evaluations deemed necessary by the examiner 
should be performed.  The examiner is 
requested to review all pertinent records 
associated with the claims file, including 
the Veteran's service treatment records, 
post-service medical records, and statements.  
It should be noted that the Veteran is 
service-connected for diabetes mellitus.

The examiner should comment as to whether it 
is at least as likely as not that that the 
Veteran currently has hypertension that is 
either caused by or permanently aggravated by 
his service-connected left knee disability.

The examiner should note that aggravation is 
defined for legal purposes as a permanent 
worsening of the underlying condition beyond 
the natural progress of the disorder, versus 
a temporary flare-up of symptoms.  If the 
examiner determines that hypertension was 
aggravated by the service-connected diabetes 
mellitus, the examiner should identify the 
level of disability caused by the diabetes 
mellitus, to the extent possible.  

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion is 
so evenly divided that it is as medically 
sound to find in favor of conclusion as it is 
to find against it.)

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  Since 
it is important "that each disability be 
viewed in relation to its history [,]" 38 
C.F.R. § 4.1 (2010), copies of all pertinent 
records in the appellant's claims file, or in 
the alternative, the claims file, must be 
made available to the examiner for review.

2.  After completing this action, the RO 
should conduct any other development as may 
be indicated by a response received as a 
consequence of the action taken in the 
preceding paragraph.

3.  When the development requested has been 
completed, the case should be reviewed by the 
RO on the basis of additional evidence.  If 
the benefits sought are not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and be afforded a reasonable opportunity 
to respond before the record is returned to 
the Board for further review. 

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
appellant has the right to submit additional evidence and/or 
argument on the matter or matters the Board has remanded to the 
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No action is required of the appellant until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


